NOT FOR PUBLICATION                             FILED
                      UNITED STATES COURT OF APPEALS                          JUN 26 2015
                                                                         MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                           No. 14-10377

             Plaintiff - Appellee,                  D.C. No. 1:06-cr-00080-SOM

   v.
                                                    MEMORANDUM*
RODNEY JOSEPH, Jr.,

             Defendant - Appellant.

                     Appeal from the United States District Court
                              for the District of Hawaii
                     Susan Oki Mollway, Chief Judge, Presiding

                               Submitted June 22, 2015**

Before:       HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

        Rodney Joseph, Jr., appeals pro se from the district court’s order denying his

request to “not join” in his co-defendant’s withdrawal of his motions for a new trial.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

        Joseph argues that the district court erred by treating his joinder in his

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
co-defendant’s motions for a new trial as withdrawn upon his co-defendant’s

withdrawal of the motions. The district court treated Joseph’s joinder as withdrawn

under District of Hawaii Local Rule 7.9, which states: “Unless otherwise ordered by

the court, whenever an underlying motion is withdrawn, any joinders are also treated

as withdrawn.” We review the district court’s application of its local rules for

abuse of discretion. See United States v. Heller, 551 F.3d 1108, 1111 (9th Cir.

2009). Contrary to Joseph’s contention, the district court did not abuse its

discretion by treating his joinder as withdrawn. See id. (only in rare cases will this

court question the district court’s exercise of discretion in applying local rules).

      AFFIRMED.




                                           2                                     14-10377